 

 

} USDC SDNY
1 DOCUMENT
| BLECTROMICALLY FFLED I}
{DOC #: a +

 
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a

 

 

 

 

 

 

 

LIBERTY HOLDINGS (NYC) LLC, and | DATE FILED: _

DREAMBUILDER INVESTMENTS, LLC, <= = matt
Plaintiff, 18 Civ. 5108 (LAP}

-against- ORDER

 

APOSTA, INC. and GENE HACKER,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Having reviewed and confirmed the contents of Mr. Quigg’s
submission, (dkt. no. 55), the March 9, 2020 conference is
adjourned. The parties shall confer and inform the Court of a
suitable conference date. The rescheduled conference shall take
place no later than Friday, March 27, 2020. The parties are
advised that the Court will not grant any further adjournments

for this conference.

SO ORDERED.

Dated: New York, New York
March 6, 2020

  

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
